DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,22 of U.S. Patent No. 11,088,959. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,22 of U.S. Patent No. 11,088,959 anticipate claims 1,24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,7-16,18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao to (US20200034929) in view of Bonig to (US20190349309) further in view of Di Marco to (US20170127341)

Regarding claims 1,24 Rao teaches a plurality of gateways, connected to receive inbound messages from two or more participant devices; ([0074] discloses the trade orders 404 that are input to the reorder buffer 402 arrive with server timestamps 5, 6 and 8, respectively, which may represent that they were received at the server at 5 seconds, 6 seconds, and 8 seconds, according to the server's clock used for the timestamping)  one or more of the gateways each further configured to determine a time based value (TBV) for a selected one of the inbound messages; ([0074] discloses the trade orders 404 that are input to the reorder buffer 402 arrive with server timestamps 5, 6 and 8, respectively, which may represent that they were received at the server at 5 seconds, 6 seconds, and 8 seconds, according to the server's clock used for the timestamping); determining a corresponding time based value for the incoming message;([0074] discloses server timestamps 5, 6 and 8) forward the selected inbound message with its respective TBV to one or more compute nodes; [0076] discloses When subsequently output, for example, to the matching engine or another component of the electronic trading application, therefore, the trade orders 406 are output in order (e.g. earliest to latest) of T.sub.gw.)
Rao does not explicitly teach receive a response message from the one or more compute nodes, the response message having information derivable from the TBV; and send a response message to at least one of the participant devices as an outbound message, the outbound message sent at a deterministic egress time that depends on both the information derivable from the TBV and a deterministic latency
However, Bonig teaches receive a response message from the one or more compute nodes, the response message having information derivable from the TBV; 0036] discloses Data transaction messages communicated from the electronic trading system, referred to as "outbound" messages, may include messages responsive to inbound messages, such as confirmation and/other response messages, or other messages such as market update messages, quote messages, and the like, e.g. market data messages)

However, Di Marco teaches send a response message to at least one of the participant devices as an outbound message, the outbound message sent at a deterministic egress time that depends on both the information derivable from the TBV and a deterministic latency([0047] discloses the end device 26 as shown exploits knowledge of the target time T at which the response message 34 will be transmitted …rather than transmitting the response 44 at the next transmission opportunity time 38, router 28A delays transmission of the response 34 to the end device 26 until the target time T) 

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Rao include receive a response message from the one or more compute nodes, the response message having information derivable from the TBV; and send a response message to at least one of the participant devices as an outbound message, the outbound message sent at a deterministic egress time that depends on both the information derivable from the TBV and a deterministic latency, as suggested by Bonig and Di Marco. This modification would benefit the system to reduce network congestion. 

Regarding claim 2 Rao and Bonig and Di Marco teaches wherein the TBV depends on a timestamp that relates to a receive time for the selected inbound message;(Rao,[0074] discloses the trade orders 404 that are input to the reorder buffer 402 arrive with server timestamps 5, 6 and 8, respectively, which may represent that they were received at the server at 5 seconds, 6 seconds, and 8 seconds, according to the server's clock used for the timestamping).

Regarding claim 3, Rao and Bonig and Di Marco teaches wherein the TBV depends on a desired egress time for the response message(Di Marco [0047] router 28A delays transmission of the response 34 to the end device 26 until the target time T).
Regarding claim 7, Rao and Bonig and Di Marco teaches wherein the information derivable from the TBV comprises the TBV(Rao,[0074] discloses the trade orders 404 that are input to the reorder buffer 402 arrive with server timestamps 5, 6 and 8, respectively, which may represent that they were received at the server at 5 seconds, 6 seconds, and 8 seconds, according to the server's clock used for the timestamping).
Regarding claim 8, Rao and Bonig and Di Marco teaches wherein the deterministic latency depends on a maximum time for the gateway to receive the response message from the one or more compute nodes(Di Marco [0047] router 28A delays transmission of the response 34 to the end device 26 until the target time T)..
Regarding claim 9, Rao and Bonig and Di Marco teaches wherein the deterministic latency follows a varying but deterministic pattern(Bonig [0087] discloses the defined amount of time is derived from the transmission latencies of the plurality of message receivers 202A 202B 226. As was described above, the defined amount of time, i.e. the standard latency, may be statically or dynamically defined, as described above).
Regarding claim 10 Rao and Bonig and Di Marco teaches wherein the deterministic latency is selected from a set of latencies evenly distributed across a predetermined range(Bonig [0092] discloses the transmission latency of each of the plurality of message receivers 202A 202B 226 is dependent upon both the physical distance between the message receivers 202A 202B 226 and a number and type of networking devices (not shown) through, which the augmented data transaction message must transit en route there between).
Regarding claim 11, Rao and Bonig and Di Marco teaches The method of claim 18 further comprising: configuring the deterministic latency on per gateway, per-connection, or system-wide basis(Bonig [0092] discloses the transmission latency of each of the plurality of message receivers 202A 202B 226 is dependent upon both the physical distance between the message receivers 202A 202B 226 and a number and type of networking devices (not shown) through, which the augmented data transaction message must transit en route there between).
Regarding claim 12, Rao and Bonig and Di Marco teaches  wherein the deterministic latency is dynamically changed due to system conditions (Bonig [0090] discloses the defined amount of time is dynamically defined based on the magnitude of the computed amount of time as compared with other received augmented data transaction messages).
Regarding claim 13, Rao and Bonig and Di Marco teaches  wherein two or more of the gateways each receive the response message from the compute node(Bonig [0092] discloses the transmission latency of each of the plurality of message receivers 202A 202B 226 is dependent upon both the physical distance between the message receivers 202A 202B 226 and a number and type of networking devices (not shown) through, which the augmented data transaction message must transit en route there between).

Regarding claim 14, Rao and Bonig and Di Marco teaches The method of claim 18 wherein the sending step additionally comprises:sending the forwarded message over one or more direct, dedicated connections to the one or more compute engines(Rao,[0035] discloses multiple servers are interconnected with high speed point-to-point connections and/or a high speed broadcast bus).

Regarding claim 15, Rao and Bonig and Di Marco teaches wherein the compute-response message is associated with a trade match event between two match parties each associated with a respective one of two participant devices, ;( Bonig [0036] discloses Data transaction messages communicated from the electronic trading system, referred to as "outbound" messages, may include messages responsive to inbound messages, such as confirmation and/other response messages, or other messages such as market update messages, quote messages, and the like, e.g. market data messages) and further comprising:
transmitting the compute-response message simultaneously to the two participant devices associated with the two match parties(Bonig [0041] discloses deterministic systems which must process transactions from different sources in a particular order, in order of receipt by the system, and where the results thereof should be received by multiple recipients substantially simultaneously).
Regarding claim 16, Rao and Bonig and Di Marco teaches  wherein the outbound message is also sent simultaneously at the egress time as a market data event message to a device associated with a subscriber of a market data stream(Bonig ,abstract discloses the communications paths between the ingress/egress points of the trading system network, where electronic data transaction messages originated from, or are destined, for different sources/destinations, effectively enter or exit the trading system, to/from the transaction processing component thereof, i.e., the match engine, market data feed generator, where those messages are ultimately processed and outbound messages reflective thereof are generated).
Regarding claim 18, Rao and Bonig and Di Marco teaches wherein the TBV further depends on a time value related to one or more of a message path delay or compute node delay (Bonig claim 14 , determine a difference between the computed amount of time and a defined amount of time, and defer processing of the augmented data transaction message by the transaction processor associated with the receiving message receiver for an amount of time equal to the determined difference when the computed amount of time is less than the defined amount of time).
Regarding claim 19, Rao and Bonig and Di Marco teaches wherein the one or more gateways are further configured to forward the selected inbound message with its respective TBV to one or more sequencer nodes (Bonig [0041] discloses deterministic systems which must process transactions from different sources in a particular order, in order of receipt by the system, and where the results thereof should be received by multiple recipients substantially simultaneously. Further , Di Marco [0047] discloses the end device 26 as shown exploits knowledge of the target time T at which the response message 34 will be transmitted)).
Regarding claim 20, Rao and Bonig and Di Marco teaches   the one or more compute nodes are configured to receive the selected inbound message with its respective TBV from the one or more gateways(Bonig ,abstract discloses the communications paths between the ingress/egress points of the trading system network, where electronic data transaction messages originated from, or are destined, for different sources/destinations, effectively enter or exit the trading system, to/from the transaction processing component thereof, i.e., the match engine, market data feed generator, where those messages are ultimately processed and outbound messages reflective thereof are generated) the one or more compute nodes are also configured to return the response
message with the information derivable from the TBV to the one or more gateways( Bonig [0036] discloses Data transaction messages communicated from the electronic trading system, referred to as "outbound" messages, may include messages responsive to inbound messages, such as confirmation and/other response messages, or other messages such as market update messages, quote messages, and the like, e.g. market data messages)
Regarding claim 21, Rao and Bonig and Di Marco teaches the one or more gateways are further configured to forward the selected inbound message with its respective TBV to one or more sequencer nodes (Bonig [0041] discloses deterministic systems which must process transactions from different sources in a particular order, in order of receipt by the system, and where the results thereof should be received by multiple recipients substantially simultaneously. Further , see claim 19) the one or more sequencer nodes are configured to
forward the selected inbound message with its respective TBV as a sequence-marked
message to the one or more compute nodes (Bonig [0041] discloses deterministic systems which must process transactions from different sources in a particular order, in order of receipt by the system, and where the results thereof should be received by multiple recipients substantially simultaneously. Further , see claim 19).
Regarding claim 22, Rao and Bonig and Di Marco teaches wherein the one or more compute nodes are further configured to determine the response message based on either one of or both of the selected inbound message or the sequence-marked message(Bonig [0092] discloses the transmission latency of each of the plurality of message receivers 202A 202B 226 is dependent upon both the physical distance between the message receivers 202A 202B 226 and a number and type of networking devices (not shown) through, which the augmented data transaction message must transit en route there between).
Regarding claim 23, Rao and Bonig and Di Marco teaches the selected inbound message is related to an electronic trade matching function;( Bonig [0036] discloses Data transaction messages communicated from the electronic trading system, referred to as "outbound" messages, may include messages responsive to inbound messages, such as confirmation and/other response messages, or other messages such as market update messages, quote messages, and the like, e.g. market data messages) and the response message is configured to complete the electronic trade matching function (Bonig [0041] discloses deterministic systems which must process transactions from different sources in a particular order, in order of receipt by the system, and where the results thereof should be received by multiple recipients substantially simultaneously).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao to (US20200034929) in view of Bonig to (US20190349309) further in view of Di Marco to (US20170127341) and further in view of Lam to (US20030065974)

Regarding claim 17, Rao and Bonig and Di Marco does not explicitly teach   
receiving an asynchronous message from one of the compute engines; and sending the asynchronous message as an outbound message simultaneously to two or more participants
However, Lam teaches receiving an asynchronous message from one of the compute engines; and sending the asynchronous message as an outbound message simultaneously to two or more participants([0028] discloses If the interface 418 determines that the asynchronous data 408 is "good," the interface 418 provides the asynchronous data 408 through FIFOs 420 and 426. The asynchronous data 406 and 408 is compared via comparators 428 and 430, respectively. If the data matches, the asynchronous data 406 and 408 then is synchronously transmitted from the FTRs via interfaces 432 and 434, respectively. If the asynchronous data 406 and 408 do not match, the interfaces 432 and 434 transmit the asynchronous data that was transmitted in the redundant parallel data path)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Rao and Bonig and Di Marco include receiving an asynchronous message from one of the compute engines; and sending the asynchronous message as an outbound message simultaneously to two or more participants, as suggested by Lam. This modification would benefit the system to reduce transmission failure. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao to (US20200034929) in view of Bonig to (US20190349309) further in view of Di Marco to (US20170127341) and further in view of Wo to (US20180279934)

Regarding claim 4, Rao and Bonig and Di Marco does not explicitly teach    The method of claim 18 additionally comprising: receiving the compute-response message, and storing the compute-response message in a selected one of a set of indexed locations, each indexed location associated with an egress time; and further wherein the time based value is a value that depends on an indexed location associated with the deterministic egress time

However, Wo teaches receiving the compute-response message, and storing the compute-response message in a selected one of a set of indexed locations, each indexed location associated with an egress time; and ([0072] Discloses the stimulus information compiling method further includes the following steps : storing the response time index feeding back to the stimulus information in the response time index storing unit of the storing device, so that when the potential value test is performed, the time when the subject feeds back to the stimulus information is recorded by the control device) further wherein the time based value is a value that depends on an indexed location associated with the deterministic egress time([0072] discloses comparing the feedback time with the response time index feeding back to the corresponding stimulus information stored in the response time index storing unit, and giving alarm to the stimulus information not fed back within the response time index by the control device, in order to ensure the reliability level of the feedback given by the subject to the stimulus information)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Rao and Bonig and Di Marco include receiving the compute-response message, and storing the compute-response message in a selected one of a set of indexed locations, each indexed location associated with an egress time; and further wherein the time based value is a value that depends on an indexed location associated with the deterministic egress time, as suggested by Wo. This modification would benefit the system to reduce transmission failure. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao to (US20200034929) in view of Bonig to (US20190349309) further in view of Di Marco to (US20170127341) and further in view of Wei to (US20190222442)
Regarding claim 5, the system of Rao and Bonig and Di Marco does not explicitly teach inserting the information derivable from the time based value into an unused field in the incoming message before sending the forwarded message to the one or more compute engines
However, Wei teaches inserting the information derivable from the time based value into an unused field in the incoming message before sending the forwarded message to the one or more compute engines([0038] discloses Transmission Control Protocol (TCP) includes a header that includes a reserved field comprising 6 bits and a variable length options field at the end of the TCP header. As shown in FIG. 3, in-band OAM may be inserted into the header using one of the reserved or optional fields of the data packet 300)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Rao and Bonig and Di Marco include inserting the information derivable from the time based value into an unused field in the incoming message before sending the forwarded message to the one or more compute engines, as suggested by Wo. This modification would benefit the system to as design choice. 
Regarding claim 6, the system of Rao and Bonig and Di Marco and Wei teaches wherein the time based value is part of an internal system protocol field within the incoming message(Wei, [0038] discloses Transmission Control Protocol (TCP) includes a header that includes a reserved field comprising 6 bits and a variable length options field at the end of the TCP header. As shown in FIG. 3, in-band OAM may be inserted into the header using one of the reserved or optional fields of the data packet 300).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461